NY NM WH NM WN PY WV VY WV a eo — a
oN DA Ue SF WY KF OSD oO wm Hs HNN BR wD DB SH S

0 OO “1 A HW BR WwW BB we

|| Limited Liability Company; NOE A.

 

Case 3:20-cv-00522-BEN-KSC . Document 17 Filed 07/07/20 PagelD.63 Page 1 of1

FILED

JUL - 7 2020

 

      

 

acne er te noemama
Legs rete tncper une

CLERK US DISTRICT COURT

TRICT OF CALIFORNIA
SOUTHERN 915, A TS Orn

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

CHRIS LANGER, Case No.: 3:20-cv-00522-BEN-KSC

Plaintiff, |
ORDER GRANTING JOINT

v. | MOTION TO DISMISS

COLLEGE CORNER, LLC, a California
[Doc. 16]

TRUJILLO; and CRISTINA TRUJ ILLO,
Defendants.

 

 

~ Pursuant to Federal Rule of Civil Procedure 41(a)(2), the parties move to dismiss
this action with prejudice as to all parties. The motion. is GRANTED. Each party shall |

bear its own costs, expenses, and fees.
IT IS SO ORDERED.

patepy} ED 2020

 

3:20-cv-00522-BEN-KSC

 

 

 

 
